DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 6 and 8 have been entered into the record.  Claim 7 has been cancelled.
Response to Amendment
The amendment to Figure 1 overcomes the drawing objection from the previous office action (3/4/2021).  The drawing objection from the previous office action is withdrawn.
The amendment to claim 3 overcomes the 35 U.S.C. 112(b) rejection from the previous office action (3/4/2021).  The 35 U.S.C. 112(b) rejection from the previous office action is withdrawn.
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. The entire argument is based on the amended limitation, “reducing a required power generation amount to a power generation amount that reflects a reduction amount of the electric power for driving the drive motor due to the slip of the driving wheel, when the detected extent of the slip is not greater than a predetermined threshold”.  This limitation is addressed in the below 35 U.S.C. 112(a) rejection.  Because this limitation is new matter, the previous prior art rejection is maintained for the claims without the new matter.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 2, the reference character "S100" is not recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0030] (page 13), the abbreviation/acronym "BCP" is recited.  A complete wording or meaning of an abbreviation/acronym should be included to clearly recited the intended meaning of the abbreviation/acronym.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0032] (page 14), the abbreviation/acronym "BCD" is recited.  A complete wording or meaning .  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 15 and page 19, a formula is rec.  The “s” in the formulas should be recited with parentheses around it, such as recited in amended claim 3.  The “(s)” notation clearly identifies the Laplace transformation
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites "the wheel" three times (line4, line 5, and lines 7 and 8).  Each of these recitations should be “the driving wheel” to agree with the language of claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power generator configured to generate power in claim 1; storage device configured to store in claim 1; a slip detector configured to detect in claim 1; a vehicle body speed detector configured to detect in claim 6; and a rotational speed detector configured to detect in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 thru 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended portions of independent claims 1 and 8 read, “reducing a required power generation amount to a power generation amount that reflects a reduction amount of the electric power for driving the drive motor due to the slip of the driving wheel, when the detected extent of the slip is not greater than a predetermined threshold “.  The applicant’s disclosure does not support this limitation.  The situation is best represented by the Figure 2, specifically steps S130 and S190.  In step S130, a slip ratio β is determined and compared to a threshold slip ratio value βo (spec P[0022]). If the slip ratio β is greater than βo (yes in step S130), then the steps S140 thru S180 are performed.  These steps calculate a reduction amount for the power and output that reduced power to the vehicle (P[0023] thru P[0027]).  But if the slip ratio β is less than or equal to βo (no in step S130), then step S190 is executed.  In step S190, control signals based on previously calculated normally required power generation amount Pfc are output (P[0028]).  The Pfc is the normally required power generation amount that is calculated in step S110.  There is no support for the reducing of required power generation amount under the normally required power generation conditions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a required power generation amount” in line 12, while earlier in the claim “a required power generation amount” is also recited (line 4).  It is unclear if this is the same required power generation amount or a new required power generation amount.  The examiner assumes it is the same required power generation amount for continued examination.
Claim 1 recites “a power generation amount” in line 12, while earlier in the claim “a power generation amount” is also recited (lines 10 and 11).  It is unclear if this is the same power generation amount or a new power generation amount.  The examiner assumes it is the same power generation amount for continued examination.
Claim 1 recites “a predetermined threshold” in line 18, while earlier in the claim “a predetermined threshold” is also recited (line 14).  It is unclear if this is the same predetermined threshold or a new predetermined threshold.  The examiner assumes it is the same predetermined threshold for continued examination.
Claim 4 recites “a predetermined threshold” in line 4, while claim 1 also recites “a predetermined threshold” in line 14.  It is unclear if this is the same predetermined threshold or a new predetermined threshold.  The examiner assumes it is new predetermined threshold (based on the context of claim 4) for continued examination.  
Claim 8 recites “larger than predetermined occurs” in line 10.  It is unclear what value is predetermined.  The examiner assumes it should be “larger than a predetermined threshold occurs” for continued examination.
Claim 8 recites “a required power generation amount” in line 12, while earlier in the claim “a required power generation amount” is also recited (line 3).  It is unclear if this is the same required power generation amount or a new required power generation amount.  The examiner assumes it is the same required power generation amount for continued examination.
Claim 8 recites “a power generation amount” in line 11 and in line 12, while earlier in the claim “a power generation amount” is also recited (line 1).  It is unclear if this is the same power generation amount or a new power generation amount.  The examiner assumes it is the same power generation amount for continued examination.
Claim 8 recites the limitation "the detected extent" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a predetermined threshold” in line 14 and line 18, while earlier in the claim “a predetermined threshold” is assumed to be recited (line 10).  It is unclear if this is the same predetermined threshold or a new predetermined threshold.  The examiner assumes it is the same predetermined threshold for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Migita Patent Application Publication Number 2016/0129901 A1 in view of Masuda et al Patent Application Publication Number US 2005/0278104 A1.
Regarding claims 1 and 8, Migita teaches the claimed vehicle, hybrid car 20 (Figure 1), and the claimed method for controlling a power generation amount on a vehicle, the method of driving control routine at VSC OFF that is executed by an HVECU 70 (Figures 4 and 5), comprising:
the claimed power generator to generate electric power using fuel, “The engine 22 is configured as an internal combustion engine that outputs power by using gasoline, diesel oil, or the like as fuel. An operation of the engine 22 is controlled by an electronic control unit for an engine (hereinafter, referred to as an engine ECU) 24.” P[0029]. 
the claimed power generation controller to control power generator to produce a required power generation amount, “The engine 22 is configured as an internal combustion engine that outputs power by using gasoline, diesel oil, or the like as fuel. An operation of the engine 22 is controlled by an electronic control unit for an engine (hereinafter, referred to as an engine ECU) 24.P[0029], “The motor ECU 40 controls the driving of the motors MG1, MG2, MG3 by using a control signal from the HVECU 70. If necessary, the motor ECU 40 outputs data relating to driving states of the motors MG1, MG2, MG3 to the HVECU 70.” P[0033], “Specifically, the required power Pe* is set (Step S270), the target rotational speed Ne* and the target torque Te* of the engine 22 are set (Step S280), the torque commands Tm1 *, Tm2*, Tm3* of the motors MG1, MG2, MG3 are set (Steps S290 to S330), and the target rotational speed Ne* and the target torque Te* of the engine 22 are transmitted to the engine ECU 24 while the torque commands Tm1*, Tm2*, Tm3* of the motors MG1, MG2, MG3 are transmitted to the motor ECU 40” P[0063], and “The motor MG1 is configured as, for example, a synchronous generator motor. As described above, the rotor of the motor MG1 is connected to the sun gear of the planetary gear 30. The motor MG2 is configured as, for example, a synchronous generator motor. A rotor of the motor MG2 is connected to the driving shaft 36F. The motor MG3 is configured as, for example, a synchronous generator motor” P[0032]; 
the claimed drive motor driven by at least part of the electric power generated by the power generator and configured to drive a driving wheel of the vehicle, the hybrid 
the claimed storage device to store surplus electric power generated by the power generator, “The battery 50 exchanges electric power with the motors MG1, MG2, MG3 via the inverters 41, 42, 43. The battery 50 is managed by an electronic control unit for a battery (hereinafter, referred to as a battery ECU) 52.” P[0034], “In order to manage the battery 50, the battery ECU 52 calculates an electric power storage ratio SOC, which is the ratio of the capacity of electric power that can be discharged from the battery 50 at that point in time to the total capacity, based on the integrated value of the battery current IB detected by the current sensor 51b and calculates input and output limits Win, Wout, which are allowable input and output electric power that can be used for charging and discharging of the battery 50, based on the calculated electric power storage ratio SOC” P[0035], “When it is determined in Step S140 that none of the front wheels 38a, 38b and the rear wheels 38c, 38d is subjected to idling-slip, a required power Pe* that is required for the engine 22 is calculated, as shown in the following Equation (1), by subtracting a charging and discharging required power Pb* (positive value during discharging of the battery 50) of the battery 50” P[0047]; and 

the claimed power generation controller executes reduction processing of a power generation amount by further reducing a required power generation amount that reflects a reduction amount of the electric power for driving the drive motor due to the slip of the driving wheel, when the detected extent of the slip is larger than a predetermined threshold, “According to the hybrid car 20 of the embodiment described above, the front wheel required torque Tf* begins to be reduced and the required power Pe* of the engine 22 also begins to be reduced immediately after the initiation of the slip of the front wheels 38a, 38b” P[0075]; “Then, it is determined whether or not one or both of the front wheels 38a, 38b and the rear wheels 38c, 38d are subjected to idling-slip 
While Migita teaches a hybrid vehicle equipped with controllers, an engine, and synchronous generator motors, the motors are considered as drive motors. Therefore, as separate components, Migita does not explicitly teach a power generator, but it is common and well known in the art for a motor/generator (such as MG1, MG2 or MG3) to generate power that is stored in a battery or apply the power to the wheels. Additionally, while Migita does teach generation of power and multiple ECUs (battery ECU, Motor ECU, Engine ECU, Brake ECU, HVECU), it does not explicitly teach a separate power generation controller and by the power generator.
Masuda et al teach the claimed power generator, “As can be seen from the system diagram of FIG. 1, part of engine output torque Te is transmitted through an endless belt 6, wound on an engine-side pulley and a generator-side pulley, to generator 7, such that generator 7 is driven or rotated at a generator speed Nh” (Figure 1 and P[0032]),
the claimed power generation controller configured to control the power generator, “Alternatively, main throttle valve 15 may be electronically controlled by means of an engine controller 18 such that the main throttle valve opening is adjusted 
the claimed power generated by the power generator, “an automotive vehicle comprises an engine that drives a main drive wheel, a generator driven by the engine, a motor driven by an electric power output generated by the generator for driving a subsidiary drive wheel, sensors that detect slip conditions of the main drive wheel and the subsidiary drive wheel” P[0008]; (claimed further reducing a required power generation amount that reflects a reduction amount of the electric power for driving the drive motor due to the slip of the driving wheel), Step S710 of FIG. 11 and step S410 of FIG. 7, and wheel speed sensors 27FL-27RR serve as a subsidiary-drive-wheel acceleration slip estimation circuitry (a subsidiary-drive-wheel acceleration slip detector 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle disclosed by Migita by implementing a generator control section and suppression of acceleration slip of Masuda et al. One of ordinary skill in the art would have been motivated to make to make this modification in order to responsively reduce electric power output without deteriorating performance (Masuda et al P[0004] thru P[0006]).
Regarding claim 4, the combination of Migita and Masuda et al teach the vehicle according to claim 1 (see above), further comprising 
Migita teaches the claimed charging capacity detector to obtain a charging capacity available in the storage device, “FIG. 9 is an explanatory drawing schematically illustrating how the embodiment changes over time when the absolute values of input and output limits Win, Wout of the battery 50 are equal to or less than a threshold Wref and a VSC OFF switch 89 is OFF” P[0025], “the battery ECU 52 calculates an electric power storage ratio SOC, which is the ratio of the capacity of electric power that can be discharged from the battery 50 at that point in time to the total capacity” P[0035],  wherein 

Regarding claim 5, the combination of Migita and Masuda et al teach the vehicle according to claim 1 (see above), 
.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Migita Patent Application Publication Number 2016/0129901 A1 and Masuda et al Patent Application Publication Number US 2005/0278104 A1, as applied to claim 1 above, and in further view of Park et al Patent Application Publication Number US 2017/0008505 A1.
Regarding claim 2, the combination of Migita and Masuda et al teaches vehicle according to claim 1 (see above), wherein the power generation controller calculates the reduction amount of the electric power required to drive the drive motor according to the detected extent of the slip, (Migita: P[0028-0030]; P[0032]; P[0075], P[0046]; Masuda et al: Figures 1 thru 4; P[0027]; P[0081]; P[0033] ; P[0005]; P[0008; P[0064]; P[0080]; P[0110]),  Masuda et al teach, “As can be seen from the time charts of FIGS. 12A-12F, when the rear-acceleration slip rate exceeds the predetermined slip rate, target motor torque Tm is reduced by the reduced torque value .ΔTm determined based on the rear-wheel acceleration slip rate (e.g., ΔVR=Vwr-Vwf). At the time t1, rear-wheel slip flag Rslip becomes ON, that is, Rslip=1 (see FIG. 12C)” P[0110].  It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle disclosed by Migita by implementing a generator control section and suppression of acceleration slip of Masuda et al. One of ordinary skill in the art would have been motivated to make to make this modification in order to 
While the combination of Migita and Masuda does teach calculation, it does not explicitly teach the claimed subtract an electric power amount exceeding the calculated reduction amount from the required power generation amount, as the reduction processing of the power generation amount.  Park et al teach (Park: Figs. 6-9; P. [0088-90], “When a value found by subtracting the request amount of torque reduction RedTgt from the total demand torque before torque intervention DmdTq is less than or equal to the motor torque before torque intervention MotTq at the step S106” P[0088], “That is, the controller 11 may determine the engine torque after torque intervention EngTqint as the same as the engine torque before torque intervention EngTq, and may determine the motor torque after torque intervention MotTqInt as a value found by subtracting the engine torque before torque intervention EngTq from the request amount of torque reduction RedTgt.” P[0088], calculates an additional reduction requirement by the equation RedRq=(DmdTq-RedTqt)-MotTq P[0089], “The additional reduction requirement RedRq may be calculated by subtracting the motor torque before torque intervention MotTq from a value found by subtracting the request amount.” P[0090] (also see Figures 6 thru 9), the examiner interprets torque over time as an example of power P[0052] and P[0054].
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by the combination of Migita and Masuda by implementing subtraction of excess torque, of Park et al. One of ordinary skill in the art would have been motivated to make to make .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Migita Patent Application Publication Number 2016/0129901 A1 and Masuda et al Patent Application Publication Number US 2005/0278104 A1, as applied to claim 1 above, and in further view of Kano et al Patent Application Publication Number 2004/0140174 A1.
Regarding claim 6, the combination of Migita and Masuda et al teach the vehicle according to claim 1 (see above), wherein the slip detector (Migita), “When the driving control routine at VSC OFF is executed, the HVECU 70 first inputs data such as the accelerator opening degree Acc from the accelerator pedal position sensor 84...the rear wheels 38c, 38d into a vehicle body speed is input as the rear wheel slip velocity Vsr. Values that are detected by the vehicle wheel speed sensors 99a to 99d are input, by communication from the brake ECU 98, as the vehicle wheel speeds Vwa to Vwd of the front wheels 38a, 38b and the rear wheels 38c, 38d” P[0041] and P[0042]. The examiner interprets configuration of HVECU and sensors 99a-d as an example of slip detector. (Masuda et al) Step S20 of FIG. 4, step S610 of FIG. 8 and step S610 of FIG. 10, and wheel speed sensors 27FL-27RR serve as a main-drive-wheel acceleration slip estimation circuitry or a main-drive-wheel acceleration slip detector or main-drive-wheel acceleration slip estimation means. P[0043] and P[0102]
The combination of Migita and Masuda et al do not explicitly teach the claimed vehicle body speed detector to detect vehicle body speed of the vehicle and a rotational speed detector to detect rotational speed of the driving wheel, and the claimed extent of the slip is obtained from a difference between the rotational speed of the driving wheel 
Kano et al teach the claimed vehicle body speed detector to detect vehicle body speed of the vehicle and a rotational speed detector to detect rotational speed of the driving wheel, “The "vehicle stabilizing control" here is, for example, a so-called ABS control, so-called oversteer and understeer suppressing control or the like. Further, the "wheel speed related amount" is, for example, a wheel speed, slip ratio (e.g., a ratio of a value obtained by subtracting a vehicle body speed from a wheel speed to the vehicle body speed), and a slip amount (e.g., a value obtained by subtracting the vehicle body speed from the wheel speed), but not limited thereto.” P[0022], and the claimed extent of the slip is obtained from a difference between the rotational speed of the driving wheel consistent with the detected vehicle body speed and the detected rotational speed of the driving wheel,  “Subsequently, this device calculates a first deceleration slip determining reference value Vwref1 based upon the following formula 2 as a reference value for determining whether the half-clutch control is executed or not according to the deceleration slip amount (driving wheel deceleration slip related amount, Vso-Vwr*) of the driving wheels RL and RR, and further, calculates a second deceleration slip determining reference value Vwref2 based upon the following formula 3 as a reference value for determining which state the clutch 24 is brought into, the half-clutch state or the perfect disconnecting state, upon executing the half-clutch control.” P[0115].
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle disclosed the .
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662